            Case 3:19-cv-01905-JD Document 145 Filed 10/15/20 Page 1 of 3




 1    James J. Foster                                  Michael T. Pieja (CA Bar No. 250351)
      jfoster@princelobel.com                          Alan E. Littmann (pro hac vice)
 2    Aaron S. Jacobs (CA No. 214953)                  Doug Winnard (CA Bar No. 275420)
      ajacobs@princelobel.com                          Emma C. Ross (pro hac vice)
 3    PRINCE LOBEL TYE LLP                             Lauren Abendshien (pro hac vice)
      One International Place, Suite 3700              Shu Zhang (pro hac vice)
 4    Boston, MA 02110                                 GOLDMAN ISMAIL TOMASELLI
      617-456-8000                                     BRENNAN & BAUM LLP
 5                                                     200 S. Wacker Dr., 22nd Floor
      Attorneys for Plaintiff                          Chicago, IL 60606
 6                                                     Tel: (312) 681-6000
                                                       Fax: (312) 881-5191
 7                                                     mpieja@goldmanismail.com
                                                       alittmann@goldmanismail.com
 8                                                     dwinnard@goldmanismail.com
                                                       eross@goldmanismail.com
 9                                                     labendshien@goldmanismail.com
                                                       szhang@goldmanismail.com
10
                                                       Attorneys for Defendant Apple Inc.
11
                                   UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                        SAN FRANCISCO DIVISION
14
     UNILOC 2017 LLC,                               ) Case No.: 3:19-cv-01905-JD
15                                                  )
                    Plaintiff,                      ) JOINT STIPULATION
16                                                  )
     v.                                             )
17                                                  )
     APPLE INC.,                                    )
18                                                  )
                    Defendant.                      )
19

20           1.     The Second Amended Scheduling Order, Dkt. No. 142, provides the following

21 dates with regard to experts:

22                  Expert Disclosures (Initial)               November 17, 2020

23                  Expert Disclosures (Rebuttal)              December 18, 2020

24                  Reply Expert Reports                       January 8, 2021

25                  Close of Expert Discovery                  January 22, 2021

26           2.     The Court has scheduled a claim construction hearing for November 12, 2020. The

27 Court also has pending Apple’s motion to strike portions of Uniloc’s infringement contentions, the

28
      JOINT STIPULATION EXTENDING DEADLINES            1                                    3:19-cv-01905-JD
      FOR EXPERT DISCLOSURES
     3394047.v1
           Case 3:19-cv-01905-JD Document 145 Filed 10/15/20 Page 2 of 3




 1 outcome of which may impact the products and features that will be the subject of expert reports

 2 and discovery, and/or require further fact discovery. Dkt. No. 101.

 3          3.      To avoid unnecessary work and expense on the part of the parties and their retained

 4 experts, and to reduce the possibility for unnecessary future motion practice, the parties desire to

 5 temporarily vacate the above expert-related dates, discuss the pending issues with the Court at the

 6 November 12 Markman hearing and submit, promptly thereafter, a revised schedule for the above

 7 expert deadlines, which schedule will take into consideration the Court’s anticipated timetable for

 8 resolving the issues of claim construction and infringement contentions.

 9          4.      The parties will work diligently to ensure that, unless directed otherwise by the

10 Court, the trial date set by the Court is not impacted by this stipulation.

11          It is therefore STIPULATED, subject to the approval of the Court, that the current

12 deadlines for expert disclosures, expert reports, and expert discovery be vacated, to be reset by the

13 Court after the November 12, 2020, claim construction hearing.

14          Pursuant to Civil L.R. 5-1(i)(3), agreement to file this document was obtained from

15 Michael Pieja, counsel for Apple Inc., on October 15, 2020.

16
     Date: October 15, 2020                        Respectfully submitted,
17
                                                   /s/ James J. Foster
18                                                 James J. Foster
                                                   jfoster@princelobel.com
19                                                 Aaron S. Jacobs (CA No. 214953)
                                                   ajacobs@princelobel.com
20                                                 PRINCE LOBEL TYE LLP
                                                   One International Place, Suite 3700
21                                                 Boston, MA 02110
                                                   617-456-8000
22
                                                   Attorneys for Plaintiff
23

24                                                 /s/ Michael T. Pieja
                                                   Doug Winnard (CA Bar No. 275420)
25                                                 Michael T. Pieja (CA Bar No. 250351)
                                                   Alan E. Littmann (pro hac vice)
26                                                 Emma C. Ross (pro hac vice)
                                                   Lauren Abendshien (pro hac vice)
27                                                 Shu Zhang (pro hac vice)
                                                   GOLDMAN ISMAIL TOMASELLI
28                                                 BRENNAN & BAUM LLP
      JOINT STIPULATION EXTENDING DEADLINES              2                                    3:19-cv-01905-JD
      FOR EXPERT DISCLOSURES
           Case 3:19-cv-01905-JD Document 145 Filed 10/15/20 Page 3 of 3



                                              200 S. Wacker Dr., 22nd Floor
 1                                            Chicago, IL 60606
                                              Tel: (312) 681-6000
 2                                            Fax: (312) 881-5191
                                              mpieja@goldmanismail.com
 3                                            alittmann@goldmanismail.com
                                              dwinnard@goldmanismail.com
 4                                            eross@goldmanismail.com
                                              labendshien@goldmanismail.com
 5                                            szhang@goldmanismail.com
 6                                            Kenneth Baum (CA Bar No. 250719)
                                              GOLDMAN ISMAIL TOMASELLI
 7                                            BRENNAN & BAUM LLP
                                              429 Santa Monica Boulevard, Suite 710
 8                                            Santa Monica, CA 90401
                                              Tel: (310) 576-6900
 9                                            Fax: (310) 382-9974
                                              kbaum@goldmanismail.com
10
                                              Attorneys for Defendant Apple Inc.
11

12
     PURSUANT TO STIPULATION, IT IS SO ORDERED
13
     Dated:                                   /s/
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
      JOINT STIPULATION EXTENDING DEADLINES         3                                 3:19-cv-01905-JD
      FOR EXPERT DISCLOSURES
